Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 07/30/2021. Claims 1-4 have been amended. Claims 1-9 are allowed.

Reasons for Allowance
2.	The claimed invention in view of the instant specification discloses a method for searching for rules of association in a database. The detailed implementation indicates: (1) Method, implemented by a processing unit of a computer and/or by a programmable or reprogrammable logic circuit, for searching for rules of association in a database, the database being stored in a memory of the processing unit or in the programmable or reprogrammable logic circuit and comprising a set of data, the set of data being organized of as a list of instances, with each instance being defined by a set of real numerical values taken by a predetermined number of variables, with the method comprising: (1) The selection of a set of input variables from among the predetermined number of variables, the set of input variables  defining a space of dimension, such that the number of dimensions of the space of dimension equals the number of input variables; (2) The selection of an output variable from among the predetermined number of variables that are not in the set of input variables; (3) The ordering of the real  numerical values of each input variable, in such a way as to switch from a topology of real values to a topology of ordinal values for the set of input variables; (4) The ranking of each instance based on the ordinal values of the input variables of the instance, with each instance being represented by a point in 

Pertinent Art
3.	Roychowdhury, US 7370033, disclose extracting association rules from transaction in a database, wherein the process comprises representing itemset information at cells of a hypercube, wherein the cells encoding associations between the item of each transaction, directly computing of a cell as a lexicographic combination of item accelerating the computation of itemsets, and thereby improving the computational runtime complexity of the apriori algorithm that discovers association rules.
	
 4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
08/12/2021

/HUNG D LE/Primary Examiner, Art Unit 2161